Title: To James Madison from George Joy, 10 August 1795
From: Joy, George
To: Madison, James


Dear sirLondon, 10th. August 1795
I rec’d your favor of the 3rd. April with the Books you were so good to send me. I find in Mr: Tench Coxe’s Collection a deal of information not without some Error; and I hope for good Consequences from the manner in which the Western Insurrection was quelled. The possible Energy of our Government was not practically known before, and I hold it the more favorable specimen of this, that the Laws should be enforced at so great a distance from the Centre of Power. The Enemies of America look with Eagle Eyes to civil Dissention as the rock on which we are to split, and have entertain’d hopes to involve us in European Disputes from wch. I trust a temperate administration will always defend us; tho’ without blending, with prudential Considerations, the Assurance that we should gratify a corrupt and abandoned Ministry, by furnishing a Plea for War to blind the Multitude, we shall hardly find an antidote for the repeated Vexations we suffer from it.
You mention the secresy which the Executive considers attached to Mr: Jay’s Treaty—the secret was well kept here, as well as in America, but, if the Tenor of it be such as it appears in a Massachusetts Paper this day rec’d in London, Mr: Jay will have less Credit for his Taciturnity than if it could be supposed the entire offspring of diplomatic propriety. Surely the Promulgation of such a Treaty would have secluded him from the Chair of Government of a Commercial State.
I confess I am obliged to halt between two opinions on the authenticity of this Paper. I have ever entertain’d a most respectable opinion of Mr: Jay; so much so that on his arrival here I proffered him all the little services in my Power; and tho’ unaccustomed to much public business and averse from any official Engagements I should have executed with pleasure any of his Commands that were not ostensibly of this latter description. I considered him a discreet & able Negociator, as well as a man of Integrity which I still think him; and tho’ under a similar description of the reception he met with I should have thought a man of less penetration better calculated to make a Treaty of Amity than a Treaty of Commerce & Navigation, I entertained no Apprehension of his being captivated by splendid Dinners and specious pretensions of Friendship; besides this his Appointment by the President, whose penetration into the Characters of Men and judicious distribution of public Employments I have ever considered among the most valuable materials of his political Composition, would have induced such an opinion if I had not before conceived it. Yet the Abstract before me not only carries upon the face of it those marks of Authenticity wch. one can hardly dispute but contains a perspicuous detail of many points which I had some weeks since discovered to make a part of the Treaty. The friends of Mr: Jay and those who ought to know the Contents of the Treaty intimate an Ambiguity of Expression in the 12th Article as the only exceptionable part of it, and that the Prohibition of our exporting Molasses, Sugar, Coffee, Cocoa & Cotton may be considered to extend only to such Part of those Articles as may be first imported into America by virtue of the first Clause in it. I wish this may prove to be the fact and that a favorable Explanation may be agreed on by this Court; but this is to be hoped for only from a Preponderance of their fears in the present state of things (wch., by the way I think might have been managed so as to obtain better terms before) over that disposition to cramp our Navigation, and consequently to extend their own, which appears thro’ the whole tenor of the Treaty as well as by the general Policy of this Country to be the Aim of this Government. As to the Idea of the Article being considered a Bagatelle by this Administration, which is reported upon the Authority of an under secretary of State, credat Judæus!—at what time since the days of the Commonwealth has the Carrying Trade been considered a Bagatelle in England? There is, however, in favor of an Accommodation the Consideration that the Trade from which this Article attempts to cut us off is a principal source of remittance for the Manufactures of this Country consumed by us and tho’ this should not of itself be sufficient to promote an acquiescence in a new Modification it may yet be of some weight—it may help to remove the stigma of rescinding an Article previously stipulated, wch. operates strongly in the mind of an ambitious Minister, and this obstacle to an abatement of the terms may be still farther removed by the reflection that the Treaty as it now stands prevents the Exportation of an Article of our own growth—Cotton—(a most unreasonable stipulation) and yet more by an attention to the Consequences of shutting up in America, to the forcing forward of our own Manufactures, a raw material so important as to be encouraged by this Country with the very extraordinary permission to be imported Duty free from all Ports & Places whatever at a time when the Taxes like Ernulphus’s Curse leave nothing unstained from the Crown of the head to the sole of the foot.
In a discussion of the 10th. Article of the Treaty this day upon ’Change it was stated as having resulted from Mr Madison’s motion for a sequestration &ca. I could not recollect any report in wch. you were represented as either the Mover or the Advocate for that measure—if you were it is not the first time that I have had the mortification to differ from you in opinion on a political subject. I like this Article and am particularly pleased with the recognition of the Principle on which it is founded—the reasoning on the subject might indeed have been omitted without impairing the reciprocal obligation, but then it would not have furnished an Article in the long Catalogue of Blunders of the present administration; who while in this particular instance they admitted the general principle were acting in direct opposition to it in their Concerns with other nations.
The state of the great Affairs of Europe you will see in the public Prints—the suspicions wch. I suggested to you in my letter of the 1st May 1794, in wch. I sent you the Prussian Treaty wet from the Press, you will have found more than verified; and, as I find the last remitance of the four Million Loan is now gone to the Emperor, we may expect very soon to hear of Negociations for Peace between France and the Empire. The Treaty between France & Spain I enclose; and with it an important decision in the Court of Appeals.
In closing a letter to you I cannot forget that I have been accustomed to join with my own the best wishes of Mrs. Joy; but some Months have elapsed since the Iron hand of fate deprived me of that only source of real happiness; with whom you were so great a favourite—this afflicting Calamity has entirely deranged my Plans of future life and rendered me indeed so indifferent about them that instead of returning to America as was my intention I shall, for a time at least, remain where I am and I should have done so in any other part of the world where the same Event had taken place. What objects I may in future pursue are of Course altogether undetermined but I shall be pleased to execute any Commands you may lay upon me here. I sometimes think of devoting to the Public (in some shape or other) as Berenger did to God, the remains of a life which I can no longer enjoy. If such a measure have no other merit, it has that, at least, of pretending to none. I rest, very truly, Dr sir Your friend & Servt:
Geo: Joy
